           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 1 of 11



 1   Judy Rabinovitz*                                    Jennifer Chang Newell (SBN 233033)
     Michael Tan*                                        Katrina Eiland (SBN 275701)
 2   Omar Jadwat*                                        Cody Wofsy (SBN 294179)
     Lee Gelernt*                                        Julie Veroff (SBN 310161)
 3   Anand Balakrishnan*                                 ACLU FOUNDATION
     Daniel Galindo (SBN 292854)                         IMMIGRANTS’ RIGHTS PROJECT
 4   ACLU FOUNDATION                                     39 Drumm Street
     IMMIGRANTS’ RIGHTS PROJECT                          San Francisco, CA 94111
 5   125 Broad Street, 18th Floor                        T: (415) 343-0770
     New York, NY 10004                                  F: (415) 395-0950
 6   T: (212) 549-2660                                   jnewell@aclu.org
     F: (212) 549-2654                                   keiland@aclu.org
 7   jrabinovitz@aclu.org                                cwofsy@aclu.org
     mtan@aclu.org                                       jveroff@aclu.org
 8   ojadwat@aclu.org
     lgelernt@aclu.org
 9   abalakrishnan@aclu.org
     dgalindo@aclu.org
10
     Melissa Crow*
11   SOUTHERN POVERTY LAW CENTER
     1101 17th Street NW, Suite 705
12   Washington, D.C. 20036
     T: (202) 355-4471
13   F: (404) 221-5857
     melissa.crow@splcenter.org
14
     Attorneys for Plaintiffs (Additional counsel listed on following page)
15

16                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
17
     Innovation Law Lab, et al.,                       CASE NO.: 3:19-CV-00807-RS
18
                    Plaintiffs,                        PLAINTIFFS’ OPPOSITION TO
19                                                     DEFENDANTS’ MOTION TO STAY
                                                       PROCEEDINGS
20                  v.

21   Kevin K. McAleenan, et al.,

22                  Defendants.
23

24

25

26

27

28

                         PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                      CASE NO.: 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 2 of 11



     Mary Bauer***                              Sean Riordan (SBN 255752)
 1   SOUTHERN POVERTY LAW CENTER                Christine P. Sun (SBN 218701)
     1000 Preston Avenue                        AMERICAN CIVIL LIBERTIES UNION
 2                                              FOUNDATION OF NORTHERN
     Charlottesville, VA 22903
 3   T: (470) 606-9307                          CALIFORNIA, INC.
     F: (404) 221-5857                          39 Drumm Street
 4                                              San Francisco, CA 94111
     mary.bauer@splcenter.org                   T: (415) 621-2493
 5                                              F: (415) 255-8437
     Gracie Willis*                             sriordan@aclunc.org
     SOUTHERN POVERTY LAW CENTER                csun@aclunc.org
 6
     150 East Ponce de Leon Avenue, Suite 340
 7   Decatur, GA 30030                          Blaine Bookey (SBN 267596)
     T: (404) 221-6700                          Karen Musalo (SBN 106882)
 8   F: (404) 221-5857                          Eunice Lee (SBN 316237)
     gracie.willis@splcenter.org                Kathryn Jastram (SBN 127625)
 9                                              Sayoni Maitra*
     Michelle P. Gonzalez***                    CENTER FOR GENDER & REFUGEE
10   SOUTHERN POVERTY LAW CENTER
                                                STUDIES
                                                200 McAllister St.
     P.O. Box 370037                            San Francisco, CA 94102
11   Miami, FL 33137-0037                       T: (415) 565-4877
     T: 786-753-1383                            F: (415) 581-8824
12   F: 786-237-2949                            bookeybl@uchastings.edu
13   mich.gonzalez@splcenter.org                musalok@uchastings.edu
                                                leeeunice@uchastings.edu
14   Steven Watt***                             jastramkate@uchastings.edu
     ACLU FOUNDATION HUMAN RIGHTS               maitras@uchastings.edu
15   PROGRAM
     125 Broad Street, 18th Floor
16   New York, NY 10004
     T: (212) 519-7870
17   F: (212) 549-2654
     swatt@aclu.org
18
     Attorneys for Plaintiffs
19
     *Admitted pro hac vice
20   **Application for pro hac vice pending
     ***Pro hac vice application forthcoming
21

22

23

24

25

26

27

28

                        PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                     CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 3 of 11



 1          The Ninth Circuit has “repeatedly admonished district courts not to delay” proceedings “to

 2   await an interim ruling on a preliminary injunction.” California v. Azar, 911 F.3d 558, 583 (9th Cir.

 3   2018) (collecting cases). And it has made this admonishment in the context of APA cases. See id.;

 4   see also Glob. Horizons, Inc. v. U.S. Dep’t of Labor, 510 F.3d 1054, 1058-59 (9th Cir. 2007). Yet

 5   Defendants, who bear the burden of justifying their stay request, ask this Court to stay proceedings

 6   while thousands of migrants from Central America seeking asylum are forced into limbo in Mexico,

 7   and while the merits of the Court’s preliminary injunction order are on appeal.

 8          Because a stay of proceedings is the exception, not the rule; because the record remains

 9   unsettled; and because requests for emergency relief may be necessary as Defendants’ program

10   continues to harm migrants, the Court should deny Defendants’ motion.

11                                             BACKGROUND

12          1. District Court Finds Forced Return Violates Nonrefoulement Obligations.

13          Plaintiffs brought this litigation to enjoin the government’s forced return policy, suing on

14   behalf of various organizations serving migrants, as well as 11 individuals who fled death threats and

15   violence in their home countries, only to be turned back to Mexico when they attempted to seek

16   asylum in the United States.

17          After Plaintiffs sought injunctive relief, the Court granted a preliminary injunction on April

18   8, 2019. ECF No. 73. In doing so, the Court held that Plaintiffs were likely to prevail on three of the

19   four claims on which they had moved for relief: (1) their statutory claim that the policy was not

20   authorized under 8 U.S.C. § 1225(b)(2)(C), (2) their claim that the policy is unlawful because it

21   violates the government’s nonrefoulement obligations, and is arbitrary and capricious, and (3) their

22   claim that the new process for making fear determinations, implemented in an effort to comply with

23   Defendants’ nonrefoulment obligation, was adopted in violation of the APA’s notice and comment

24   requirement. Id. at 1-2, 23.

25           The Court made clear that, even if the policy were authorized by statute, the government’s

26   policy “did not comply with DHS’ admitted legal obligation not to return any alien to a territory

27   where his or her life or freedom would be threated,” and “further procedural protections would be

28   required to conform to” those nonrefoulement obligations. Id. at 2 (internal quotation marks
                                                  1
                         PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                      CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 4 of 11



 1   omitted), 24 (emphasis added). The Court further found that Plaintiffs had made an “uncontested”

 2   showing that they “fled their homes” to “escape extreme violence, including rape and death threats,”

 3   and in Mexico had reported facing “physical and verbal assaults.” Id. at 24. Thus the Court held

 4   Plaintiffs were “likely to suffer irreparable harm” if the policy continued. Id. at 24-25.

 5          The Court further noted various pending issues that were not resolved in the preliminary

 6   injunction. First, having held that Plaintiffs were entitled to preliminary injunctive relief on the three

 7   bases described above, the Court did not reach Plaintiffs’ omnibus claim that the forced return policy

 8   is arbitrary and capricious. ECF No. 73 at 22. 1 Second, the Court noted that Plaintiffs had pled but

 9   not sought preliminary injunctive relief on a claim that the policy violates customary international

10   law. Id. at 5, 23 n.13. 2 Third, the Court did not resolve the evidentiary motions filed by the parties in

11   conjunction with the preliminary injunction motion. Defendants moved to strike Plaintiffs’ evidence

12   submitted in support of standing, the injunction factors, and their arbitrary and capricious claim, and

13   Plaintiffs’ opposed and filed a cross-motion for the Court to consider such evidence for those limited

14   purposes. Id. at 7 n.4. These cross-motions were fully briefed. While Plaintiffs stipulated to having

15   the preliminary injunction adjudicated based on the administrative record, they advised the Court

16   that they believed the administrative record was not properly compiled and was incomplete. See ECF

17   No. 51 at 1. They accordingly requested separate briefing on completing the administrative record in

18   an effort to resolve that evidentiary issue for subsequent proceedings. See ECF No. 50 at 8. For

19   purposes of the preliminary injunction, the Court relied on the limited record filed by Defendants,

20   declined to resolve these disputes over the record, and noted that Plaintiffs had not waived “their

21   right to challenge the completeness of that record at a later junction.” ECF No. 73 at 7 n.4.

22          The Court ordered that its injunction would go into effect after a one-week delay, in order to

23   give Defendants time to seek a stay of the injunction from the Ninth Circuit pending its appeal. Id. at
     1
24     See ECF No. 1 (Compl.) ¶¶ 157-162 (alleging Defendants’ forced return policy is arbitrary and
     capricious because Defendants did not articulate a reasoned explanation for their decision to adopt
25   the policy, failed to consider relevant factors, relied on factors Congress did not intend to be
     considered, and offered explanations for their decision that run counter to the evidence before the
26   agency; because it deprives asylum seekers of a meaningful right to apply for asylum; because its
     procedures are wholly unsuited to achieving Defendants’ stated nonrefoulement obligation; and
27   because it departs from the agency’s existing fear determination policies).
     2
       Plaintiffs also pled but did not seek preliminary injunctive relief on a claim that the policy violates
28   8 U.S.C. § 1158(a). See Compl. ¶¶ 179-181.
                                                          2
                          PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                          CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 5 of 11



 1   26. Defendants sought review of the preliminary injunction and an emergency stay of that injunction

 2   at the Ninth Circuit.

 3          2. Ninth Circuit Grants Stay, Panel Issues Three Opinions.

 4          The Ninth Circuit motions panel granted an administrative stay, ordered expedited briefing

 5   and a hearing, and then granted a stay of the preliminary injunction pending resolution of the

 6   government’s appeal. The motions panel issued three opinions, including a lengthy opinion from

 7   Judge Fletcher in which he concurred only in the result. In their per curiam opinion, Judges

 8   O’Scannlain and Watford opined that Defendants were likely to prevail on their argument that the

 9   forced return policy is not inconsistent with 8 U.S.C. § 1225(b)(2)(C). Innovation Law Lab v.

10   McAleenan, 2019 WL 2005745 at *4 (9th Cir., May 7, 2019). They further held that “[t]he MPP

11   qualifies as a general statement of policy” and therefore that Defendants were likely to prevail on the

12   claim “that the MPP should have gone through the APA’s notice-and-comment process.” Id.

13          The per curiam opinion did not address Plaintiffs’ nonrefoulement claim; rather, it addressed

14   only the two claims that it said—without providing any analysis or explanation in support—could

15   justify the injunction “in its present form.” These were the 8 U.S.C. § 1225(b)(2)(C) and notice and

16   comment claims. Id.; see also id. (after rejecting the district court’s § 1225(b)(2)(C) holding,

17   referring to the notice and comment claim as the “only . . . other claim that could justify a

18   nationwide injunction”).

19          The opinion briefly discussed the balance of hardships in this case, noting—and not

20   refuting—that the Individual Plaintiffs fear substantial injury in Mexico, but deeming this risk to be

21   “somewhat” reduced by Mexico’s apparent “commitment to honor its international-law obligations

22   and to grant humanitarian status and work permits to individuals returned.” Id.

23          A majority of the motions panel found serious problems with the forced return policy. Judge

24   Fletcher wrote separately to “strongly disagree” with the per curiam’s analysis of § 1225. Id.

25   (Fletcher, J., concurring only in the result). Defendants were “[n]ot just arguably wrong, but clearly

26   and flagrantly wrong” in making “arguments never before made or even suggested” to claim that the

27   forced return policy is authorized by statute. Id. Judge Fletcher did not address the nonrefoulement

28   argument. See id. He concluded that he was
                                                  3
                         PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                      CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 6 of 11



 1
            hopeful that the regular argument panel that will ultimately hear the appeal, with
 2
            the benefit of full briefing and regularly scheduled argument, will be able to see
 3          the Government’s arguments for what they are—baseless arguments in support of
            an illegal policy that will, if sustained, require bona fide asylum applicants to wait
 4
            in Mexico for years while their applications are adjudicated.
 5
     Id.
 6
            Judge Watford wrote his own concurrence, finding that “congressional authorization alone
 7
     does not ensure that the Migrant Protection Protocols (MPP) are being implemented in a legal
 8
     manner.” Id. (Watford, J., concurring). In his view, the procedures in the forced return policy were
 9
     “so ill-suited to achieving that stated goal [of nonrefoulement] as to render them arbitrary and
10
     capricious under the Administrative Procedure Act.” Id. In particular, it was a “glaring deficiency”
11
     that “immigration officers do not ask applicants being returned to Mexico whether they fear
12
     persecution or torture in that country.” Id. Thus Judge Watford and this Court—the only two judges
13
     to have considered nonrefoulement—found Defendants’ procedures to comply with nonrefoulement
14
     to be unlawful. Judge Watford concluded that this deficiency is “virtually guaranteed to result in . . .
15
     applicants being returned to Mexico in violation of the United States’ nonrefoulement obligations.”
16
     Id. Because Judge Watford believed that this harm could be remedied with a narrower injunction, he
17
     wrote that he “expect[s] that appropriate relief for this arbitrary and capricious aspect of the MPP’s
18
     implementation will involve (at the very least) an injunction directing DHS to ask applicants for
19
     admission whether they fear being returned to Mexico.” Id.
20
                                                 ARGUMENT
21
            The party moving for a stay “bears the burden of establishing its need.” Clinton v. Jones, 520
22
     U.S. 681, 708 (1997). Among the interests a district court must weigh are: “the possible damage
23
     which may result from the granting of a stay, the hardship or inequity which a party may suffer [if
24
     the case is allowed] to go forward, and the orderly course of justice measured in terms of the
25
     simplifying or complicating of issues, proof, and questions of law which could be expected to result
26
     from a stay.” Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (quoting CMAX, Inc. v.
27
     Hall, 300 F.2d 265, 268 (9th Cir. 1962)). When there is “even a fair possibility” of harm to the
28
     opposing party, the moving party “must make out a clear case of hardship or inequity in being
                                                    4
                        PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                       CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 7 of 11



 1   required to go forward.” Id. at 1112 (quoting Landis v. N. Am. Co., 299 U.S. 248, 255 (9th Cir.

 2   2005)).

 3             1. Plaintiffs Remain In Danger And Continue To Suffer Harm.

 4             For three reasons, there is more than just a “fair possibility” of harm to Plaintiffs if district

 5   court proceedings are stayed in this case. First, the District Court found that it was “uncontested”

 6   that the Individual Plaintiffs “fled their homes” to “escape extreme violence, including rape and

 7   death threats,” and further observed that in Mexico they report facing “physical and verbal assaults”

 8   and “live in fear.” ECF No. 73 at 24. Thousands more migrants have now been forced into Mexico

 9   to similar dangers. 3 These observations are not refuted by the Ninth Circuit’s stay opinion. See Law

10   Lab at *4 (agreeing the Individual Plaintiffs fear substantial injury upon return to Mexico). Migrants

11   thus continue to be forced either to try to survive in northern Mexico, where they fear for their lives

12   and lack authorization to work, 4 or to abandon their asylum claims and return to the dangers they

13   face at home. These harms will continue unabated until this case reaches a final resolution or

14   Plaintiffs obtain relief at the Ninth Circuit. Moving the district court case toward resolution,

15   particularly with respect to evidentiary issues that might arise at summary judgment, is crucial in a

16   “sensitive” case that involves the rights of thousands of vulnerable people. Melendres v. Arpaio, 695

17   F.3d 990, 1002–03 (9th Cir. 2012). 5

18   3
       As of May 20, more than 6,750 migrants from Central America had been forced into Mexico.
     Adolfo Flores, They Were Told 45 Days. Now Asylum-Seekers Are Being Forced To Wait Up To A
19   Year In Mexico, BUZZFEED NEWS (May 21, 2019),
     https://www.buzzfeednews.com/article/adolfoflores/remain-in-mexico-migrants-wait-year-juarez-
20   mpp.
     4
       See id. (“Mexico has issued tourist visas to asylum-seekers, which do not allow for work in the
21   country.”) Plaintiff declarations also make clear they are not given authorization to work. See, e.g.,
     ECF No. 5-1 at ¶ 27; ECF No. 5-8 at ¶ 23; ECF No. 5-9 at ¶ 17.
22   5
       The cases Defendants cite in which a stay of district court proceedings was granted are inapposite
23   because, unlike here, the preliminary injunction in those cases remained in effect pending appeal,
     thus protecting the prevailing party on the injunction from the harms they would have faced from a
24   stay. See Kuang v. Dep’t of Def., No. 18-cv-03698-JST, 2019 WL 1597495 (N.D. Cal. Apr. 15,
     2019); see also Texas v. United States, No. 1:14-cv-254, ECF No. 270 at 1-2 (S.D. Tex. June 11,
25   2015) (same, and plaintiffs joined government’s motion for stay); E. Bay Sanctuary Covenant v.
     Trump, No. 18-CV-06810-JST, 2019 WL 1048238, at *2 (N.D. Cal. Mar. 5, 2019) (noting plaintiffs
26
     did not oppose a stay and that “[w]hile a delay in the ability to ‘seek[ ] injunctive relief against
27   ongoing and future harm’ militates against a stay, Plaintiffs have already secured such relief, albeit
     in preliminary form.” (quoting Lockyer, 398 F.3d at 1112)); cf. Washington v. Trump, No. 2:17-cv-
28   141, ECF 189 at 3 (W.D. Wash. May 17, 2017) (nationwide injunction in a separate case protected
                                                        5
                          PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                          CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 8 of 11



 1             Second, the administrative record here remains unsettled. Further limited proceedings can

 2   meaningfully narrow these issues and move this case toward a resolution that protects Plaintiffs’

 3   rights. The Court has fully briefed cross-motions about evidence Plaintiffs submitted, see ECF Nos.

 4   45, 51, and the parties are in ongoing discussions about the completeness of the administrative

 5   record, which may resolve some of the evidence at issue in the cross-motions. Defendants claim

 6   Plaintiffs “have provided no basis” to question “the completeness of the administrative record,” ECF

 7   No. 87 at 7, but this ignores that Plaintiffs have already requested a briefing schedule on that very

 8   issue, ECF No. 50 at 8.

 9             Third, a stay limits the parties’ abilities to address ongoing issues with the forced return

10   policy. Plaintiffs are closely monitoring the expansion of the policy, including whether it is being

11   applied in a way that meets Defendants’ own guidance, and whether further actions—amending the

12   complaint to raise new claims, including as-applied claims, and/or moving for injunctive relief as to

13   other claims—are warranted. A delay in the ability to “seek[] injunctive relief against ongoing and

14   future harm” counsels against a stay. Lockyer, 398 F.3d at 1112. Thus a stay would needlessly slow

15   down further proceedings that may be necessary as Defendants force more and more asylum seekers

16   to stay in Mexico and new information comes to light about the nature and scope of the forced return

17   policy.

18             2. The Defendants Point To No Meaningful Hardship Or Inequity Which They May Suffer

19                If This Case Goes Forward.

20             Defendants’ claim of Landis “hardship or inequity” that they might suffer if the case

21   proceeds is tellingly short: they might have to litigate some issues in district court and resolve

22

23   party opposing stay); United States v. California, No. 2:18-cv-490, ECF No. 214 at 4 (E.D. Cal. Oct.
     19, 2018) (injunction being appealed was largely in favor of party opposing stay). The Washington,
24   California, and Kuang cases are also inapposite because, unlike here where Plaintiffs are seeking
     mainly to complete and supplement the administrative record, the discovery proposed in the district
25
     court in those cases would have been extensive. Washington, ECF No. 189 at 10 (up to 30
26   depositions of government officials that included White House staff and cabinet-level officers);
     California, ECF No. 214 at 3 (“extensive discovery” proposed “over the course of over seven
27   months”); Kuang, 2019 WL 1597495 at *5 (noting extensive likely discovery).
28
                                                    6
                           PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                        CASE NO. 3:19-cv-00807-RS
           Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 9 of 11



 1   limited discovery disputes. See ECF No. 87 at 6-7 (limited discovery “is the quintessential example

 2   of a waste of judicial resources” and “flouts all notions of judicial economy”); see id. at 7 (“Just as

 3   the Court would devote time and resources to proceeding, so too the parties would devote their own

 4   resources to litigating . . . .”). But it is well established that those purported hardships are nothing

 5   more than “being required to defend a suit” and, “without more” fall far short of showing “a clear

 6   case of hardship or inequity within the meaning of Landis.” Lockyer, 398 F.3d at 1112. Here,

 7   Plaintiffs have not sought discovery under Rule 26, and simply seek to resolve whether the

 8   administrative record is complete or entitled to supplementation. Resolving that basic question

 9   would be necessary both for any summary judgment motions in this case, as well as if Defendants

10   were to file any motion to dismiss. Thus it is not a meaningful hardship to resolve these issues in the

11   district court.

12           3. The Ninth Circuit Will Not Resolve All Legal Issues In This Case.

13           Defendants contend that “the Ninth Circuit is slated to soon definitely resolve” legal issues in

14   this case through a ruling on a preliminary injunction. ECF No. 87 at 4. The Ninth Circuit likely will

15   resolve the statutory legality of the program under 8 U.S.C. § 1225(b)(2)(C) and the related notice-

16   and-comment claim. But it cannot resolve all the legal claims in this case because it will not be

17   considering all of Plaintiffs’ claims. For example, because the district court chose not to address

18   Plaintiffs’ claim that the forced return policy as a whole is arbitrary and capricious, that claim is not

19   being decided on appeal. In addition, Plaintiffs did not move for a preliminary injunction as to all

20   their claims, and may add new ones, including challenges to how the policy is being applied.

21           Furthermore, claims based on the requirement of nonrefoulement, which are likely to be a

22   complicated mix of legal and factual issues that depend on the contours of Defendants’ procedures,

23   are less likely to be definitively resolved in the present appeal. Further proceedings may well be

24   needed to decide the scope of relief that is required in order for Defendants to meet their

25   nonrefoulement obligations. Resolving the administrative record while the preliminary injunction is

26   on appeal would speed along those proceedings.

27            Indeed, even an adverse ruling from the panel would not necessarily preclude Plaintiffs from

28   seeking summary judgment on nonrefoulement-based claims once the administrative record is
                                                  7
                         PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                      CASE NO. 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 10 of 11



 1   properly completed. See Melendres, 695 F.3d at 1002-03 (“because the fully developed factual

 2   record may be materially different from that initially before the district court, our disposition of

 3   appeals from most preliminary injunctions may provide little guidance as to the appropriate

 4   disposition on the merits”); see also Sports Form, Inc. v. United Press Int'l, Inc., 686 F.2d 750, 753

 5   (9th Cir.1982); Azar, 911 F.3d at 583-84; Zepeda v. U.S. I.N.S., 753 F.2d 719, 724 (9th Cir. 1984);

 6   Global Horizons, 510 F.3d at 1058.

 7          Thus, a stay of district court proceedings would unnecessarily slow Plaintiffs down in

 8   moving for relief on important claims that may not be fully resolved, or even addressed, by the Ninth

 9   Circuit merits panel.

10                                               CONCLUSION

11          For the above reasons, Defendants’ Motion to Stay Proceedings should be denied.

12

13   Dated: June 3, 2019                                   Respectfully submitted,

14                                                         /s/ Judy Rabinovitz
15   Jennifer Chang Newell (SBN 233033)                    Judy Rabinovitz*
     Katrina Eiland (SBN 275701)                           Michael Tan*
16   Cody Wofsy (SBN 294179)                               Omar Jadwat*
     Julie Veroff (SBN 310161)                             Lee Gelernt*
17   AMERICAN CIVIL LIBERTIES UNION                        Anand Balakrishnan*
     FOUNDATION                                            Daniel Galindo (SBN 292854)
18   IMMIGRANTS’ RIGHTS PROJECT                            AMERICAN CIVIL LIBERTIES UNION
     39 Drumm Street                                       FOUNDATION
19
     San Francisco, CA 94111                               IMMIGRANTS’ RIGHTS PROJECT
20   T: (415) 343-1198                                     125 Broad St., 18th Floor
     F: (415) 395-0950                                     New York, NY 10004
21   jnewell@aclu.org                                      T: (212) 549-2660
     keiland@aclu.org                                      F: (212) 549-2654
22   cwofsy@aclu.org                                       jrabinovitz@aclu.org
     jveroff@aclu.org                                      mtan@aclu.org
23
                                                           ojadwat@aclu.org
24   Melissa Crow*                                         lgelernt@aclu.org
     SOUTHERN POVERTY LAW CENTER                           abalakrishnan@aclu.org
25   1101 17th Street NW, Suite 705                        dgalindo@aclu.org
     Washington, D.C. 20036
26   T: (202) 355-4471                                     Attorneys for Plaintiffs (Additional counsel
27   F: (404) 221-5857                                     listed on the following page)
     melissa.crow@splcenter.org
28
                                                  8
                         PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                      CASE NO. 3:19-cv-00807-RS
          Case 3:19-cv-00807-RS Document 92 Filed 06/03/19 Page 11 of 11



     Mary Bauer***                               Sean Riordan (SBN 255752)
 1   SOUTHERN POVERTY LAW CENTER                 Christine P. Sun (SBN 218701)
 2   1000 Preston Avenue                         AMERICAN CIVIL LIBERTIES UNION
     Charlottesville, VA 22903                   FOUNDATION OF NORTHERN
 3   T: (470) 606-9307                           CALIFORNIA, INC.
     F: (404) 221-5857                           39 Drumm Street
 4   mary.bauer@splcenter.org                    San Francisco, CA 94111
                                                 T: (415) 621-2493
 5   Gracie Willis*                              F: (415) 255-8437
 6   SOUTHERN POVERTY LAW CENTER                 sriordan@aclunc.org
     150 East Ponce de Leon Avenue, Suite 340    csun@aclunc.org
 7   Decatur, GA 30030
     T: (404) 221-6700                           Blaine Bookey (SBN 267596)
 8   F: (404) 221-5857                           Karen Musalo (SBN 106882)
     gracie.willis@splcenter.org                 Eunice Lee (SBN 316237)
 9                                               Kathryn Jastram (SBN 127625)
10   Michelle P. Gonzalez***                     Sayoni Maitra*
     SOUTHERN POVERTY LAW CENTER                 CENTER FOR GENDER & REFUGEE
11   P.O. Box 370037                             STUDIES
     Miami, FL 33137-0037
     T: 786-753-1383                             200 McAllister St.
12                                               San Francisco, CA 94102
     F: 786-237-2949
     mich.gonzalez@splcenter.org                 T: (415) 565-4877
13
                                                 F: (415) 581-8824
14   Steven Watt*                                bookeybl@uchastings.edu19
     ACLU FOUNDATION HUMAN RIGHTS                musalok@uchastings.edu
15   PROGRAM                                     leeeunice@uchastings.edu
     125 Broad Street, 18th Floor                jastramkate@uchastings.edu
16   New York, NY 10004                          maitras@uchastings.edu
17   T: (212) 519-7870
     F: (212) 549-2654
18   swatt@aclu.org

19   Attorneys for Plaintiffs
20   *Admitted pro hac vice
     **Application for pro hac vice pending
21   ***Pro hac vice application forthcoming
22

23

24

25

26

27

28
                                                  9
                         PLS.’ OPP’N TO DEFS.’ MOT. TO STAY PROCEEDINGS
                                      CASE NO. 3:19-cv-00807-RS
